991 So. 2d 997 (2008)
Amed GALLARDO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-202.
District Court of Appeal of Florida, Fourth District.
October 1, 2008.
*998 Carey Haughwout, Public Defender, and Barbara J. Wolfe, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
Although our independent review of the record has revealed an apparent scrivener's error in the written sentence, we grant appellate counsel's motion to withdraw filed pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
We reverse and remand, however, with directions for the trial court to correct the written sentence in lower court case number 432007CF988A. The trial court orally pronounced a nine-year term of imprisonment on Count Three, but the written sentence on this count reflects "nine months." Because the trial court's oral pronouncement is unambiguous, the written sentence must be corrected to reflect the oral pronouncement. Moreland v. State, 853 So. 2d 574 (Fla. 4th DCA 2003).
We affirm the convictions and sentences on all other counts.
STONE, WARNER and KLEIN, JJ., concur.